Citation Nr: 0212448	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which, in 
pertinent part, denied service connection for the cause of 
the veteran's death, which the appellant claims in order to 
establish entitlement to Dependency and Indemnity 
Compensation.

The Board notes that the February 2000 RO decision and April 
2000 statement of the case list an additional issue of 
eligibility for Chapter 35 Survivors' and Dependents' 
Educational Assistance (which is another benefit which flows 
from a favorable finding of service connection for the cause 
of the veteran's death).  However, the appellant has never 
claimed Chapter 35 benefits.  Moreover, the Board notes that 
the veteran's substantive appeal does not list this as an 
issue in this matter.  Under the circumstances, the Board 
finds there is no separate appellate issue of Chapter 35 
eligibility.

The file shows the appellant may also claim accrued benefits 
based upon a prior claim by the veteran in December 1997 for 
service connection for emphysema and arteriosclerotic heart 
disease due to tobacco addiction while in the service.  
Inasmuch as the RO has not specifically adjudicated the 
accrued benefits claim, it is referred to the RO for 
appropriate action.






FINDINGS OF FACT

1.  The veteran died in 1999, many years after his 1946-1949 
active service, and the cause of his death was respiratory 
failure, due to or as a consequence of chronic obstructive 
pulmonary disease (COPD).
 
2.  At the time of his death, the veteran was not service-
connected for any condition.

3.  The veteran's COPD began many years after service and was 
not caused by any incident of service; a claim that death was 
due to use of tobacco products in service is prohibited by 
law.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1103, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.300, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from June 1946 to April 
1949.  A separation examination, performed in April 1949, 
noted that his lungs and chest were normal.  X-ray 
examination of the chest was also found to be normal.  There 
is no medical evidence of chronic lung disease until many 
years after service.

Post-service medical records indicate that in February 1990, 
the veteran sought treatment for chest pain.  A diagnosis at 
that time was coronary artery disease, hypertension, and 
hypercholesterolemia.  A September 1997 X-ray examination of 
the chest showed no evidence of lung mass or metastases, and 
a right lower lobe thickening was of uncertain significance 
but may have been related to asbestos history.  

Four lay statements, dated in April 1998, noted that the 
veteran did not smoke cigarettes prior to entering his active 
duty service.

The death certificate notes that the veteran died on March [redacted], 
1999, at the age of 70.  The certificate lists the immediate 
cause of death as respiratory failure, due to or as a 
consequence of COPD.  

In December 1999, the appellant filed her claim seeking 
entitlement to service connection for the veteran's cause of 
death.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
During his lifetime the veteran was not service connected for 
any disabilities.  His death certificate shows that he died 
in March 1999, and that the cause of death was respiratory 
failure, due to or as a consequence of COPD.  The appellant 
contends that the veteran's fatal COPD was the result of his 
tobacco addiction which began during his active duty service.  

The file shows that through correspondence, the rating 
decision, and the statement of the case, the RO has notified 
the appellant of the evidence necessary to substantiate her 
claim.  The RO has requested the appellant to provide or 
identify medical evidence which might substantiate her claim.  
A VA medical opinion on the cause of death is not warranted, 
as there are no proven predicate facts upon which a doctor 
might be able to make an informed nexus opinion.  Under the 
circumstances of this case, the Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In this case, the appellant alleges that the veteran's fatal 
COPD was due to nicotine dependence incurred during service.  
The veteran died, and the appellant submitted her claim for 
service connection for the cause of death, after the 
prohibition against tobacco claims became effective.  Thus, 
as a matter of law, the claim for service connection for the 
cause of the veteran's death, under the tobacco theory, must 
be denied.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).

The Board notes that 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 
do not prohibit service connection for disability or death 
from a disease or injury which is otherwise shown to have 
been incurred in or aggravated by active service.  However, 
the competent medical evidence shows the veteran's fatal COPD 
began many years after service and (putting aside the tobacco 
theory) was not due to any incident of service.

The weight of the credible evidence establishes that a 
disability incurred in or aggravated by service did not cause 
or contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

